Judith Rogers, Judge, dissenting. I respectfully disagree with the prevailing opinion’s disposition of this case. I believe the case should be reversed and remanded to the Commission to make specific findings of fact and to consider the medical evidence and the wage-loss factors. The Commission stated that appellant failed to show by a preponderance of the credible evidence that she was entitled to wage-loss disability. The Commission simply concludes that appellant is capable of returning to gainful employment despite her testimony and that of her corroborating witnesses. The prevailing opinion determines that “[i]f the Commission could have reasonably found that appellant was not entitled to permanent partial disability benefits above the value of the ten percent physical impairment because she failed to prove by a preponderance of the credible evidence that she had sustained wage-loss disability, the alleged failure of proof by appellee would be immaterial.” The prevailing opinion decides that based on the conflicting proof in the record reasonable minds could have reached the same conclusion as the Commission. If the Commission had made findings that the proof in the record was conflicting and set forth the basis for those findings, we would not have reached differing opinions in this case. However, the Commission failed to make specific findings of fact to support its conclusion that appellant failed to prove that she was entitled to wage-loss disability. When determining wage-loss disability benefits, the Commission is charged with the duty of determining disability based upon a consideration of medical evidence and other matters affecting wage-loss, such as the claimant’s age, education, and work experience. Bradley v. Alumax, 50 Ark. App. 13, 899 S.W.2d 850 (1995). It is clear from the Commission’s opinion that it did not consider the wage-loss factors or any of the medical evidence in making its determination that appellant was not entitled to wage-loss disability benefits. The Commission also found that appellant had been offered and rejected suitable employment made available by appellee. The prevailing opinion states that that finding is not controlling in its decision. Despite the prevailing opinions dismissal of this point, I believe it would be necessary to address if the case were being reversed and remanded. Arkansas Code Annotated § 11-9-522(b)(2) (Repl. 1996) provides: (2) However, so long as an employee, subsequent to his injury, has returned to work, has obtained other employment, or has a bona fide and reasonable obtainable offer to be employed at wages equal to or greater than his average weekly wage at the time of the accident, he shall not be entitled to permanent partial disability benefits in excess of the percentage of permanent physical impairment established by a preponderance of the medical testimony and evidence. (Emphasis added.) The employer or his workers’ compensation insurance carrier shall have the burden of proving the employee’s employment, or the employee’s receipt of a bona fide offer to be employed, at wages equal to or greater than his average weekly wage at the time of the accident. Cross v. Crawford County Memorial Hosp., 54 Ark. App. 130, 923 S.W.2d 886 (1996). (emphasis added) The Commission in making the finding that appellee offered appellant a position that was approved by her physician, failed to make a finding that the offer of employment was for wages equal to or greater than appellant’s average weekly wage at the time of her accident. The Commission merely noted that appellant was making slightly more than minimum wage at the time of her injury. There is no indication in the Commission’s opinion that the position offered to appellant paid the same or greater wages as her previous position. Without this finding, the Commission’s decision on that issue would be inadequate for review. Thus, I would reverse and remand this case for the Commission to make specific findings of fact to support its conclusions. Neal and Pittman, JJ., join in this dissent.